     Case 3:20-cv-00271-MMD-WGC Document 42 Filed 05/27/20 Page 1 of 3



 1    Adam D. Hosmer-Henner, Esq. (NSBN 12779)
      Lucas Foletta, Esq. (NSBN 12154)
 2    McDONALD CARANO LLP
      100 W. Liberty, 10th Floor
 3    Reno, NV 89501
      Tel: 775 788 2000
 4    ahosmerhenner@mcdonaldcarano.com
      lfoletta@mcdoanldcarano.com
 5
      Attorneys for Plaintiffs
 6    Fair Maps Nevada PAC, Sondra Cosgrove,
      Douglas Goodman, and Robert MacDonald
 7

 8                             UNITED STATES DISTRICT COURT

 9                                    DISTRICT OF NEVADA

10    FAIR MAPS NEVADA, a Nevada political            Case No.: 3:20-cv-00271-MMD-WGC
      action committee, SONDRA COSGROVE,
11    DOUGLAS GOODMAN, and ROBERT
      MACDONALD,                                      PLAINTIFFS’ MOTION FOR LEAVE TO
12                                                    FILE SUPPLEMENTAL AUTHORITY

13           Plaintiffs,

14           v.

15    BARBARA CEGAVSKE, in her official
      capacity as Nevada Secretary of State,
16    JOSEPH P. GLORIA, in his official capacity
      as Clark County Registrar of Voters, DEANNE
17    SPIKULA, in her official capacity as Washoe
      County Registrar of Voters, KRISTINA
18    JAKEMAN, in her official capacity as Elko
      County Clerk, SADIE SULLIVAN, in her
19    official capacity as Lander County Clerk,
      LACEY DONALDSON, in her official
20    capacity as Pershing County Clerk-Treasurer,
      VANESSA STEVENS, in her official capacity
21    as Storey County Clerk-Treasurer, NICHOLE
      BALDWIN, in her official capacity as White
22    Pine County Clerk, SANDRA MERLINO, in
      her official capacity as Nye County Clerk,
23    TAMMI RAE SPERO, in her official capacity
      as Humboldt County Clerk, KATHY LEWIS,
24    in her official capacity as Douglas County
      Clerk-Treasurer, LINDA ROTHERY, in her
25    official capacity as Churchill County Clerk-
      Treasurer, LACINDA ELGAN, in her official
26    capacity as Esmeralda County Clerk-Treasurer,
      LISA C. LLOYD, in her official capacity as
27    Lincoln County Clerk, LISA HOEHNE, in her
      official capacity as Eureka County Clerk,
28    CHRISTOPHER NEPPER, in his official
     Case 3:20-cv-00271-MMD-WGC Document 42 Filed 05/27/20 Page 2 of 3



 1    capacity as Mineral County Clerk-Treasurer,
      NIKKI BRYAN, in her official capacity as
 2    Lyon County Clerk-Treasurer, and AUBREY
      ROWLATT, in her official capacity as Carson
 3    City Clerk-Recorder,

 4
             Defendants.
 5

 6           Plaintiffs Fair Maps Nevada, Sondra Cosgrove, Douglas Goodman and Robert

 7    MacDonald, by and through their undersigned counsel, submit this Motion for Leave to File

 8    Supplemental Authority (“Motion”) pursuant to Local Rule 7-2(g) in connection with their Motion

 9    for Preliminary Injunction (ECF 2) and Reply to Oppositions to Motion for Preliminary Injunction

10    (ECF 35). The proposed supplemental authority is the Sixth Circuit’s decision in Thompson v.

11    Dewine, Case No. 20-3526 (6th Cir. May 26, 2020) attached here as Ex. A.

12           As the Court is aware, the Court previously granted Plaintiffs’ Motion for Leave to File

13    Supplemental Authority regarding the decision of the District Court for the Southern District of

14    Ohio in Thompson v. Dewine, Case No. 2:20-CV-2129-EAS-CMV (S.D. Ohio May 19, 2020).

15    Plaintiffs file this Motion to ensure that the Court is apprised of the latest developments in that

16    action in this fast-moving situation given that Plaintiffs previously submitted the District Court’s

17    decision.

18     DATED: May 27, 2020                   Respectfully submitted:

19

20
                                            By /s/ Adam Hosmer-Henner
21                                            Adam D. Hosmer-Henner, Esq. (NSBN 12779)
                                              Lucas Foletta, Esq. (NSBN 12154)
22                                            McDONALD CARANO LLP
                                              100 W. Liberty, 10th Floor
23                                            Reno, NV 89501
                                              Tel: 775-788-2000
24                                            ahosmerhenner@mcdonaldcarano.com
                                              lfoletta@mcdoanldcarano.com
25

26                                             Counsel for Plaintiffs

27

28


                                                       2
     Case 3:20-cv-00271-MMD-WGC Document 42 Filed 05/27/20 Page 3 of 3



 1                                         INDEX OF EXHIBITS

 2
                                                                 NUMBER OF
 3         EXHIBIT #                         DESCRIPTION
                                                                   PAGES
                  A          Thompson v. Dewine, Order               12
 4

 5
      4845-6720-3261, v. 2
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                     3
